           Case 4:19-cv-00001-YGR Document 48 Filed 12/20/19 Page 1 of 3



1    RYAN J. MARTON (223979)                         SANDEEP SETH (SBN 195914)
     ryan@martonribera.com                           ss@sethlaw.com
2    CAROLYN CHANG (217933)                          SETH LAW OFFICES
     carolyn@martonribera.com                        Two Allen Center
3
     HECTOR J. RIBERA (221511)                       1200 Smith Street, Suite 1600
4    hector@martonribera.com                         Houston, Texas 77002
     CHIEN-JU ALICE CHUANG (228556)                  Tel.: (713) 244-5017
5    cjalice@martonribera.com
6    PHILLIP J. HAACK (262060)                       ROBERT J. YORIO (SBN 93178)
     phaack@martonribera.com                         yorio@carrferrell.com
7    MARTON RIBERA SCHUMANN & CHANG LLP              STACEY M. TAM (SBN 292982)
     548 Market Street, Suite 36117                  stam@carrferrell.com
8    San Francisco, CA 94107                         CARR & FERRELL LLP
9    Tel.: (415) 360-2511                            120 Constitution Drive
                                                     Menlo Park, California 94025
10   Attorneys for Zoho Corporation and Zoho         Tel.: (650) 812-3400
     Corporation Pvt., Ltd.
11                                                   Attorneys for Sentius International, LLC
12
13                                UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15
16   ZOHO CORPORATION,                          CASE NO. 4:19-cv-00001-YGR
17
                    Plaintiff,                   ORDER GRANTING
18         v.                                   STIPULATION RE EXTENSION
                                                OF TIME
19   SENTIUS INTERNATIONAL, LLC
20
                    Defendant.
21
     SENTIUS INTERNATIONAL, LLC,
22
23                  Counterclaimant,
           v.
24
     ZOHO CORPORATION and ZOHO
25   CORPORATION PVT., LTD.
26
                    Counter-Defendants.
27
28



                                                 1
                    STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME
           Case 4:19-cv-00001-YGR Document 48 Filed 12/20/19 Page 2 of 3



1           Pursuant to Civil Local Rules 6-2 and 7-12, the parties, by and through their respective

2    Counse,l hereby stipulate to move the deadline for filing the Joint Claim Construction and Prehearing

3    Statement from December 20, 2019 to January 3, 2019, as recited in the table below. The parties

4    previously stipulated to extend by one week the deadlines for Plaintiff and Counter-defendant Zoho

5    Corporation and Counter-defendant Zoho Corporation Pvt. Ltd. to respond to the counterclaims of

6    Defendant and Counterclaimant Sentius International, LLC and to serve Invalidity Contentions (Dkt.

7    42). The parties later stipulated to move the deadlines for serving Damage Contentions, Responsive

8    Damage Contentions, and for the parties’ Claim Construction exchanges (Dkt. 44).

9           The parties have not made any other requested extensions and this stipulation does not affect

10   any other deadlines set by the Court.

11                         Event                    Current Deadline              New Deadline
12           Patent L.R. 3-3 and 3-4:              September 30, 2019       Completed
13           Invalidity Contentions and Related
             Document Disclosure
14
             Patent L.R. 4-1:                      November 1, 2019         Completed
15           Exchange of Proposed Terms for
             Construction
16
             Patent L.R. 4-2:                      December 6, 2019         Completed
17           Exchange of Preliminary Claim
             Constructions and Extrinsic
18
             Evidence
19           Patent L.R. 3-8:                      December 13, 2019        Completed
20           Exchange of Damage Contentions

21           Patent L.R. 4-3:                      December 20, 2019        January 3, 2020
22           Joint Claim Construction and
             Prehearing Statement
23           Patent L.R. 3-9:                      January 24, 2020         January 24, 2020
24           Exchange of Responsive Damage
             Contentions
25
26          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
27   Dated: December 20, 2019                              CARR FERRELL LLP
28
                                                           By    /s/ Robert J. Yorio
                                                                 Robert J. Yorio


                                                       2
                     STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME
          Case 4:19-cv-00001-YGR Document 48 Filed 12/20/19 Page 3 of 3



1
                                                     Attorneys for Defendant and Counterclaimant
2                                                    SENTIUS INTERNATIONAL, LLC
     Dated: December 20, 2019                        MARTON RIBERA SCHUMANN
3
                                                        & CHANG LLP
4
5                                                    By     /s/ Ryan J. Marton
                                                            Ryan J. Marton
6
                                                     Attorneys for Plaintiff and Counter-Defendants
7                                                    ZOHO CORPORATION and
8                                                    ZOHO CORPORATION PVT., LTD.

9
10                                          ORDER

11         PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

12
13   Dated: December 20, 2019              By:
                                                     Honorable Yvonne Gonzalez Rogers
14                                                   Judge of the United States District Court
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
                   STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME
